Exhibit 10.1

EXECUTION FINAL

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein, the
“Amendment”) entered into as of October 14, 2019, is by and among MARKETAXESS
HOLDINGS INC. (the “Borrower”), the Lenders party hereto and JPMORGAN CHASE
BANK, N.A (the “Administrative Agent”).

PRELIMINARY STATEMENTS

A.    The Borrower, the Administrative Agent and the Lenders have entered into
that certain Amended and Restated Credit Agreement dated as October 30, 2015 (as
amended, restated, supplemented or otherwise modified prior to the date hereof
including pursuant to that certain Omnibus Amendment dated as of October 19,
2017, the “Existing Credit Agreement”).

B.    The Borrower has requested that the Lenders amend the Existing Credit
Agreement, and the Lenders are willing to do so under the terms and conditions
set forth in this Amendment.

C.    The Existing Credit Agreement as amended by this Amendment is hereinafter
referred to as the “Credit Agreement”. Any capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO THE EXISTING CREDIT AGREEMENT.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Existing Credit Agreement shall be and hereby is amended as follows:

1.1.    Each of the following defined terms appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety and as so
amended and restated shall read as follows:

“Broker-Dealer Subsidiary” means any Subsidiary that (a) is a “registered broker
and/or dealer or other regulated investment firm or trading platform” under the
Securities Exchange Act or under any similar foreign law or regulatory regime
established for the registration of brokers and/or dealers or trading platform
of securities and/or (b) is required to be registered under the Commodity
Exchange Act or under any similar regulatory regime established for the
registration of operators, merchants, brokers and/or dealers of commodities,
including, but not limited to, future commissions merchants, introducing brokers
and commodity pool operators. For the avoidance of doubt, MarketAxess
Corporation, MarketAxess Europe Limited, MarketAxess Plataforma de Negociação
Ltda., MarketAxess SEF Corporation, MarketAxess Capital Limited and MarketAxess
Singapore PTE Limited are Broker-Dealer Subsidiaries.



--------------------------------------------------------------------------------

“Maturity Date” means October 19, 2020, as may be extended pursuant to
Section 2.21 herein.

“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
that satisfies all of the following conditions:

(a)    both before and immediately after giving effect to such Acquisition and
the incurrence or assumption of any Indebtedness in connection therewith, no
Event of Default shall have occurred and be continuing;

(b)    both before and immediately after giving effect to such Acquisition and
the incurrence or assumption of any Indebtedness in connection therewith, the
Borrower shall be in compliance on a pro forma basis with each financial
covenant set forth in Section 6.09 (provided, however, that Borrower shall have
a Consolidated Total Leverage Ratio equal to or less than 2.25:1.00),
recomputed, in the case of each such financial covenant, (i) as if such
Acquisition (and any other Permitted Acquisition consummated after the most
recent Reference Period preceding the date of such Acquisition for which the
Borrower has delivered Financial Statements), including the incurrence or
assumption of any Indebtedness in connection therewith, had occurred on the
first day of such Reference Period, (ii) with Consolidated Total Funded Debt and
Unrestricted Cash measured as of the date of such Acquisition and immediately
after giving effect to such Acquisition and any Indebtedness incurred or assumed
in connection therewith, and (iii) with Consolidated EBITDA, Consolidated
Adjusted EBITDA and Consolidated Interest Expense measured for such Reference
Period (and, if the Indebtedness incurred or assumed has a floating or formula
rate, such Indebtedness shall have an implied rate of interest for the
applicable Reference Period for purposes hereof determined by utilizing the rate
which is or would be in effect with respect to such Indebtedness as of the first
day of such Reference Period);

 

-2-



--------------------------------------------------------------------------------

(c)    in the case of an Acquisition involving the merger, amalgamation or
consolidation of any Loan Party, the surviving Person shall, within the time
period required by Section 5.10, be or simultaneously become a Loan Party
pursuant to Section 5.10;

(d)    in the case of an Acquisition of a “registered broker and/or dealer or
other regulated investment firm or trading platform” under the Securities
Exchange Act, such Person is in compliance with Section 6.09(b); and

(e)    the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower substantially in the form
attached hereto as Exhibit G certifying that such Acquisition satisfies each of
the foregoing clauses (a) through (d) and attaching evidence demonstrating pro
forma financial covenant compliance (as required pursuant to clause (b) above)
and compliance with the other conditions required by this definition, together
with copies of corresponding pro forma financial statements (which may be
internally prepared), in each case in form and substance satisfactory to the
Administrative Agent (copies of which certificate and financial statements the
Administrative Agent shall promptly provide to the Lenders).

1.2.    Section 1.01 of the Credit Agreement is hereby further amended by
inserting the following new defined terms in the correct alphabetical sequence
to read as follows:

“Second Amendment Effective Date” means October 19, 2019.

1.3.    Section 1.01 of the Credit Agreement is hereby further amended by
deleting the definition “Consolidated Interest Coverage Ratio” in its entirety.

1.4.    Article I of the Credit Agreement is hereby further amended by inserting
the following new Section 1.07 immediately following Section 1.06 to read as
follows:

SECTION 1.07. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration

 

-3-



--------------------------------------------------------------------------------

(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.13(b) of this Agreement, such Section 2.13(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.13, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.13(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

1.5.    Section 2.13 of the Credit Agreement is hereby amended and restated in
its entirety and as so amended and restated shall read as follows:

Section 2.13.    Alternate Rate of Interest; Illegality.

(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; or

 

-4-



--------------------------------------------------------------------------------

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid or converted into
an ABR Borrowing on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying the specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided

 

-5-



--------------------------------------------------------------------------------

that, if such alternate rate of interest as so determined would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (c) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 2.13(b), only to the extent the
LIBO Screen Rate for such Interest Period is not available or published at such
time on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

1.6.    Section 5.01(d) of the Credit Agreement is hereby amended and restated
in its entirety and as so amended and restated shall read as follows:

(d)    (i) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC or any other Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange or distributed by the Borrower to its shareholders
generally, as the case may be, and (ii) promptly after the same shall be filed
with the Financial Industry Regulatory Authority (“FINRA”), copies of all
Financial Operational Combined Uniform Single (“FOCUS”) reports filed by or with
respect to any Broker-Dealer Subsidiary;

1.7.    Section 5.01(e) of the Credit Agreement is hereby amended and restated
in its entirety and as so amended and restated shall read as follows:

(e)    promptly after receipt thereof by the Borrower or any Subsidiary, copies
of each notice, examination report or other correspondence received from the
SEC, the Securities Investor Protection Corporation or the Financial Industry
Regulatory Authority (or comparable agency in any applicable foreign
jurisdiction) concerning any examination or review, investigation or possible
investigation, or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary;

 

-6-



--------------------------------------------------------------------------------

1.8.    Section 5.01(f) of the Credit Agreement is hereby amended to delete the
“.” at the end of such clause and replace with “; and”.

1.9.    Section 5.01 of the Credit Agreement is hereby amended to add the
following clause (g) immediately following clause (f) thereof:

(g) promptly following the last day of each fiscal month of the Borrower (other
than any such month that corresponds with a fiscal-quarter end or fiscal-year
end for which financial statements are required to be delivered pursuant to
Section 5.01(a) or (b)), the Borrower will furnish written notice to the
Administrative Agent if the Borrower, as of such fiscal month end, would not be
in compliance with Section 6.09(b) as of such fiscal month end. Notwithstanding
anything herein to the contrary, the delivery of such notice and non-compliance
with Section 6.09(b) as of such fiscal-month end shall not constitute a Default
or Event of Default hereunder.

1.10.    Section 5.07 of the Credit Agreement is hereby amended to add the
following additional sentence at the end thereof:

In addition, the Borrower will cause each of its Broker-Dealer Subsidiaries to
(y) comply in all material respects with all applicable regulatory requirements
for the protection of client funds and securities, including by maintaining
required reserves and liquidity and (z) prohibit withdrawals from any reserve
bank account that such Broker-Dealer Subsidiary is required to maintain pursuant
to SEC Rule 15c3-3(e) below the minimum required balance thereto.

1.11    Section 5.10 of the Credit Agreement is hereby amended and restated in
its entirety and as so amended and restated shall read as follows:

Section 5.10.    Additional Guarantors. In the event the Borrower acquires or
creates any Domestic Subsidiary (other than (i) a Broker-Dealer Subsidiary or
(ii) MarketAxess Colombia Corporation, subject to the MarketAxess Colombia
Joinder Conditions), the Borrower shall forthwith promptly (and in any event
within thirty days (or such longer time as the Administrative Agent may agree)
after the acquisition or creation of such Domestic Subsidiary) cause such
Domestic Subsidiary to become a Guarantor by delivering to the Administrative
Agent joinders to the Guarantee Agreement and the Security Agreement (in each
case in the form contemplated thereby), duly executed by such Domestic
Subsidiary, pursuant to which such Domestic Subsidiary agrees to be bound by the
terms

 

-7-



--------------------------------------------------------------------------------

and provisions of the Guarantee Agreement and the Security Agreement, such
joinder to be accompanied by appropriate corporate resolutions, other corporate
documentation, replacement or supplemental Schedules to this Agreement and, for
each Domestic Subsidiary other than an Immaterial Subsidiary, legal opinions in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel. For the avoidance of doubt, upon satisfaction of the MarketAxess
Colombia Joinder Conditions, the Borrower shall comply with the terms and
conditions of this Section 5.10 and cause MarketAxess Colombia Corporation to
become a Guarantor hereunder.

1.12.    Section 6.06 of the Credit Agreement is hereby amended to add the
following additional sentence at the end thereof:

Notwithstanding any Restricted Payment that would otherwise be permitted by the
foregoing, the Borrower will not permit any Broker-Dealer Subsidiary to make a
Restricted Payment that would cause such Broker-Dealer Subsidiary to fail to
comply with any regulatory net capital requirements applicable to it.

1.13.    Section 6.09(b) of the Credit Agreement is hereby amended and restated
in its entirety and as so amended and restated shall read as follows:

(b)    Broker-Dealer Subsidiaries. The Borrower will not permit the monthly
Regulatory Net Capital maintained by MarketAxess Corporation and MarketAxess
Capital Limited to be less than the amount that is 25% greater than the amount
required to meet all net capital requirements imposed by any applicable
regulatory authority on or with respect to MarketAxess Corporation and
MarketAxess Capital Limited. The Borrower shall make such computations
demonstrating compliance as of the last day of each fiscal quarter concurrently
with any delivery of financial statements under Section 5.01 (a) or (b) and a
duly completed Compliance Certificate.

1.14.    Exhibit D of the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit D attached hereto as Exhibit A.

1.15.    The Credit Agreement is hereby further amended by adding a new Exhibit
G thereto in the form attached hereto as Exhibit B.

1.16.    The Credit Agreement is hereby further amended by replacing each
reference to “Joyce King” in the Credit Agreement (including, for the avoidance
of doubt, Section 9.01 and any Schedule or Exhibit to the Credit Agreement) with
“LaDesiree Williams”.

 

-8-



--------------------------------------------------------------------------------

SECTION 2. CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1.    The Borrower, the Lenders and the Administrative Agent shall have
executed and delivered this Amendment.

2.2.    The Administrative Agent shall have received all other agreements,
documents, instruments and other items set forth on the closing checklist
attached hereto as Exhibit C attached hereto, each in form and substance
reasonably satisfactory to the Administrative Agent.

2.3.    Since December 31, 2018, there has been no event, development or
circumstance that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

2.4.    The Borrower shall have paid on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment, including the reasonable
and documented fees and expenses of one external counsel for the Administrative
Agent, in each case to the extent invoiced as of the date of this Amendment.

2.5.    As consideration for the extension of the Maturity Date and the other
agreements set forth in this Amendment, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of each Lender, an extension fee
(the “Extension Fee”) as set forth in Section 2.21 of the Credit Agreement in an
amount equal to 0.10% of each Lender’s Commitment under the Credit Agreement,
such Extension Fee due and payable on the date hereof.

2.6.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

SECTION 3. REPRESENTATIONS.

In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Lenders that as of the date hereof (a) the
representations and warranties set forth in the Loan Documents are and shall be
and remain true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality in which case such
representation or warranty shall be true and correct in all respects) as of the
date hereof except for representations and warranties that relate to a prior
date, which shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality in which case
such representation or warranty shall be true and correct in all respects) as of
the applicable date on which they were made and (b) no Default or Event of
Default has occurred and is continuing after giving effect to this Amendment or
shall result immediately after giving effect to this Amendment.

 

-9-



--------------------------------------------------------------------------------

In addition, the Borrower, by executing this Amendment, hereby represents and
warrants that the Person executing this Amendment on behalf of such party is
duly authorized to do so, such party has full right and authority to enter into
this Amendment and to consummate the transactions described in this Amendment,
and this Amendment constitutes the valid and legally binding obligation of such
party and is enforceable against such party in accordance with its terms.

SECTION 4. MISCELLANEOUS.

4.1.    This Amendment amends the Existing Credit Agreement. The execution of
this Amendment and any other Loan Documents executed in connection herewith does
not extinguish the indebtedness outstanding in connection with the Existing
Credit Agreement nor does it constitute a novation with respect to such
indebtedness. The Grantors previously executed and delivered to the Lenders the
Security Agreement and certain other Collateral Documents. Each Grantor hereby
acknowledges and agrees that the Liens created and provided for by the
Collateral Documents continue to secure, among other things, the Obligations
arising under the Credit Agreement as amended hereby; and the Collateral
Documents and the rights and remedies of the Lenders thereunder, the obligations
of the Borrower thereunder, and the Liens created and provided for thereunder
remain in full force and effect and shall not be affected, impaired or
discharged hereby. Nothing herein contained shall in any manner affect or impair
the priority of the Liens and security interests created and provided for by the
Collateral Documents as to the indebtedness which would be secured thereby prior
to giving effect to this Amendment. In addition, the Borrower hereby ratifies
and confirms its obligations under each other Loan Document, including but not
limited to the Amended and Restated Guarantee Agreement.

4.2.    Except as specifically amended herein, the Credit Agreement and each
other Loan Document shall continue in full force and effect in accordance with
its original terms. Reference to this specific Amendment need not be made in the
Credit Agreement or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

4.3.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be construed in accordance with and governed by the law of the State of
New York.

[SIGNATURE PAGES TO FOLLOW]

 

-10-



--------------------------------------------------------------------------------

This Second Amendment to Amended and Restated Credit Agreement is entered into
as of the date and year first above written.

 

MARKETAXESS HOLDINGS INC., as Borrower By:  

/s/ Antonio L. DeLise

Name:  

Antonio L. DeLise

Title:  

CFO

[Signature Page to Second Amendment – MarketAxess Holdings Inc.]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, Swingline
Lender and Issuing Bank By:  

/s/ Jennifer M. Dunneback

Name:  

Jennifer M. Dunneback

Title:  

VP